EXHIBIT 99.1 ITEM 6. SELECTED FINANCIAL DATA SELECTED CONSOLIDATED FINANCIAL DATA The following summary consolidated financial data should be read in conjunction with and is qualified by reference to, “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 8. Financial Statements and Supplementary Data” included in this Form 10-K.The consolidated statements of operations data for the years ended October 31, 2009, 2008, 2007, 2006 and 2005, and the consolidated balance sheet data are derived from our consolidated financial statements. The amounts shown below have been revised to reflect the effect of the adoption of ASC 470-20. The historical results are not necessarily indicative of future results. Year Ended October 31, (In thousands, except per share and unit/seat amounts) Summary financial statements (a): Revenue Utility $ Proprietary Table Games Electronic Table Systems Electronic Gaming Machines - Unallocated Corporate 83 Total revenue Cost of revenue Gross profit Income (Loss)from continuing operations ) Discontinued operations, net of tax - (1 ) 78 ) 76 Net Income (loss) $ $ ) $ $ $ Earnings (Loss) per share - continuing operations: Earnings (loss) per share, basic (b) $ $ ) $ $ $ Earnings (loss) per share, diluted (b) $ $ ) $ $ $ Weighted average shares, basic (b) Weighted average shares, diluted (b) Balance Sheet Data (end of year): Cash, cash equivalents, and investments $ Total assets $ Total debt $ Total long-term liabilities $ Shareholders' equity $ Cash Flow Data: Cash provided by operating activities $ Cash (used) by investing activities $ ) $ ) $ ) $ ) $ ) Cash (used) provided by financing activities $ ) $ ) $ ) $ $ ) (a)In September 2007, we purchased PGIC's table games division. Effective February 1, 2006, we acquired Stargames. These acquisitions, in addition to less significant acquisitions, are included in our consolidated financial statements beginning on the effective date of the transactions. (b)Earnings per share and weighted average share amounts reflect the effects of our 3 for 2 common share stock splits in January 2005 as well as our equity offering in July 2008 of an additional 20,294 common shares.For fiscal 2008, the dilution of 75 shares related to our options, restricted stock and contingent convertible notes have not been included in the diluted loss per share computation as their inclusion would be anti-dilutive.
